 Case: 4:18-cv-01859-PLC Doc. #: 128 Filed: 12/11/20 Page: 1 of 3 PageID #: 1642



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

IAN WALLACE,                                               )
                                                           )
                          Plaintiff,                       )
                                                           )
            v.                                             )           Case No. 4:18-cv-01859 PLC
                                                           )
PHARMA MEDICA RESEARCH, INC.,                              )
et al.,                                                    )
                                                           )
                                   Defendants.             )

                                                      ORDER

        This matter is before the Court on Plaintiff’s unopposed motions to file exhibits under seal

[ECF Nos. 123, 124 and 125].1

        With respect to the unopposed motion for leave to file exhibit under seal that is docketed as

ECF No. 124, Plaintiff seeks to append as Exhibit D to his response [ECF No. 127] to a motion for

summary judgment filed by Defendant Tris Pharma, Inc. (“Tris”) [ECF No. 114] a copy of “a certain

study protocol that was referenced by Tris in its motion.” Pl.’s mot. leave file ex. under seal at 1

[ECF No. 124]. Plaintiff asserts he needs to file the study protocol under seal pursuant to a

protective order [ECF No. 25] because “Defendant” stamped the study protocol as “confidential.”

Id. Plaintiff specifically moves to “submit his Ex. D . . . under seal by emailing same directly to

the Court.” Id. Plaintiff states that Defendants’ counsel consent to the request.

        The Court grants Plaintiff leave to file under seal the study protocol referenced by Tris in its

summary judgment motion. Plaintiff shall, however, file it: (1) as Exhibit E to his response to



         1
           Plaintiff’s unopposed motions docketed as ECF Nos. 123 and 124 seek the same relief. The only difference
between these two motions is that ECF No. 124 includes as an attachment a copy of an email Plaintiff’s counsel sent
one of Defendants’ counsel regarding Plaintiff’s requested sealing. The email is referenced in both of these motions as
“Exhibit A” but is not attached to the motion docketed as ECF No. 123. The Court denies the unopposed motion
docketed as ECF No. 123 as duplicative and does not otherwise discuss that motion.
 Case: 4:18-cv-01859-PLC Doc. #: 128 Filed: 12/11/20 Page: 2 of 3 PageID #: 1643



Tris’s summary judgment motion because Plaintiff already has an “Exhibit D” attached to his

response and that Exhibit D is not a study protocol; and (2) of record electronically in accordance

with the guidelines for electronic filing of sealed material, rather than emailing it directly to the

Court.

         With respect to Plaintiff’s unopposed motion to remove exhibit and for leave to file exhibit

under seal, docketed as ECF No. 125, Plaintiff seeks leave to file under seal Exhibit E attached to

Plaintiff’s response [ECF No. 101] to Defendant Hikma Labs, Inc.’s (Hikma’s) motion for summary

judgment [ECF No. 94]. Plaintiff states that exhibit is “a certain study protocol that was referenced

by Hikma in its [summary judgment] motion” and Plaintiff “inadvertently filed same without

realizing” the document was stamped “confidential” and subject to filing under seal pursuant to a

protective order [ECF No. 25]. Plaintiff states that Defendants’ counsel consent to the request and

seeks to file the document under seal by emailing it “directly to the Court.”

         Plaintiff’s Exhibit E attached to his response to Hikma’s motion for summary judgment [ECF

No. 101-5] is not a study protocol. Therefore, the Court denies without prejudice Plaintiff’s

unopposed motion docketed as ECF No. 125.

         After careful consideration,

         IT IS HEREBY ORDERED that Plaintiff's unopposed motion for leave to file exhibit under

seal [ECF No. 123] is DENIED as duplicative of ECF No. 124.

         IT IS FURTHER ORDERED that Plaintiff’s unopposed motion for leave to file under seal

[ECF No. 124] a “study protocol” referenced by Defendant Tris in its summary judgment is

GRANTED as set forth in this Order.

         IT IS FINALLY ORDERED that Plaintiff’s unopposed motion to remove exhibit and for



                                                  2
 Case: 4:18-cv-01859-PLC Doc. #: 128 Filed: 12/11/20 Page: 3 of 3 PageID #: 1644



leave to file exhibit under seal [ECF No. 125] is DENIED WITHOUT PREJUDICE.



                                              PATRICIA L. COHEN
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 11th day of December, 2020




                                          3
